
	
		II
		110th CONGRESS
		1st Session
		S. 1095
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require airports to screen all individuals with access
		  to the secure areas of an airport upon arrival.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Airport Security Enhancement Act
			 of 2007.
		2.Airport employee
			 and contractor screening
			(a)Screening air
			 carrier employeesSection
			 44901 of title 49, United States Code, is amended—
				(1)in subsection (a), by inserting ,
			 air carrier employees, after passengers; and
				(2)in subsection (b), by inserting ,
			 air carrier employees, after passengers.
				(b)Screening
			 employees with access to secured areasSection 44903(h)(4)(A) of title 49, United
			 States Code, is amended by inserting (including airport and air carrier
			 employees, contractors, and vendors) after
			 individuals.
			3.Airport
			 screening plansSection
			 44903(h) of title 49, United States Code, is amended—
			(1)by redesignating
			 paragraph (7) as paragraph (8); and
			(2)by inserting
			 after paragraph (6) the following:
				
					(7)Airport
				screening plans
						(A)Large hub
				airportsNot later than 180 days after the date of the enactment
				of the Airport Security Enhancement Act of
				2007, the head of each large hub airport shall submit a plan for
				comprehensive screening of all individuals entering the secure area of such
				airport to the Administrator of the Transportation Security
				Administration.
						(B)Medium hub
				airportsNot later than September 30, 2008, the head of each
				medium hub airport shall submit a plan for comprehensive screening of all
				individuals entering the secure area of such airport to the Administrator of
				the Transportation Security Administration.
						(C)Small hub
				airportsNot later than September 30, 2009, the head of each
				small hub airport shall submit a plan for comprehensive screening of all
				individuals entering the secure area of such airport to the Administrator of
				the Transportation Security Administration.
						(D)Nonhub
				airportsNot later than September 30, 2010, the head of each
				nonhub airport shall submit a plan for comprehensive screening of all
				individuals entering the secure area of such airport to the Administrator of
				the Transportation Security Administration.
						(E)Implementation
				of plansNot later than 60 days after the submission of a
				comprehensive screening plan for an airport under this paragraph, the plan
				shall be implemented at such
				airport.
						.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
		
